DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment was filed on 5/27/2022.
Claims 1-2, 4-11, 13-19, and 21-22 are pending. Claims 3, 12 and 20 are canceled. 
PLEASE NOTE: Upon further review and consideration of the claims, new issues are noted that form the basis for new grounds of rejection herein. Because these issues were NOT raised by applicant's amendment, this action is NOT final.
Response to Arguments
Applicants’ arguments filed under Remarks on pages 8-13 on 5/27/2022 have been fully considered but they are not persuasive. 
Regarding argument 1 on pages 8-9 new rejection is made for the amendment made to claim 1 related to previous claim 3.
Regarding argument 2 on pages 9-11, Applicant's arguments states: 

    PNG
    media_image1.png
    249
    637
    media_image1.png
    Greyscale

This argument has been fully considered but it is not persuasive because claim 1 recites “generating a scanner estimate by one of: inputting the CT projection data…; OR inputting an uncorrected reconstructed CT image…”. The previous rejection stated to have Rui disclose the first of the two OR limitation. Therefore, arguments related to the section that is part of the OR limitation are moot, as the reference was never applied to that limitation. 
With regard to independent claim 13 on page 11, the remarks have been fully considered but they are not persuasive. Applicants states that claim 13 is substantially the same as allowable claim 15 and 16. Claim 13, in part, recites:

    PNG
    media_image2.png
    332
    674
    media_image2.png
    Greyscale

 Rui discloses neural networks starting at paragraphs [0026] and [0028]. The training data is generated from Monte Carlo simulations. Correction of scattering is obtaining high quality images. Image reconstruction using tomographic reconstruction techniques are also disclosed by Rui at paragraphs [0030-0036] and throughout the reference. The initial training of deep learning processes have known initial values such as projection data and known desired values such as reconstructed tomographic reconstructions. The difference between the network output, i.e., kernel/metric, is determined at function 62. Objecting to claims 15-16 was improper previously as they both present 35 USC 112 4th paragraph rejection as mentioned below. 
With regard to claim 17 remarks on pages 11-12, the response is similar to the one presented above for Argument 1 for claim 1. Further, applicants argues:

    PNG
    media_image3.png
    218
    659
    media_image3.png
    Greyscale

The Examiner respectfully disagrees. The claim 17 recites this feature in alternative (OR) only. Therefore, Rui does not need to meet the limitation. See the response to argument 2 above. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2, 5, 15, 16, 18 and 19 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 2 recites same language as in claim 1 for wherein the scatter estimate is generated by “inputting the CT projection data into a neural network to generate the scatter estimate in projection space, wherein the reconstructing includes correcting the CT projection data using the scatter estimate in projection space to generate scatter-corrected CT projection data and reconstructing the scatter-corrected CT projection data to generate a scatter-corrected reconstructed CT image”. Claim 5 recites wherein the scatter estimate is generated by “inputting an uncorrected reconstructed CT image into a neural network to generate the scatter estimate in image space, wherein the reconstructing includes reconstructing the CT projection data to generate the uncorrected reconstructed CT image and correcting the uncorrected reconstructed CT image using the scatter estimate in image space to generate the scatter-corrected reconstructed CT image”, as same as recited in claim 1. 
Claims 15-16 and 18-19 are rejected similarity for having same limitations that is in claims 13 and 17, respectively.
Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-8, 10-11, 13-19, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0330233 to Rui et al. (hereafter, “Rui”) in combination with US 2018/0070894 to Osaki, et al. (hereafter, “Osaki”).
With regard to claim 1, Rui discloses a non-transitory storage medium storing instructions readable and executable by an electronic processor (130, Fig. 2, paragraph [0039] to perform a method comprising: reconstructing computed tomography (CT) projection data to generate a scatter-corrected reconstructed CT image (paragraphs [0029-0030, 0035-0036, 0043-0044); and generating a scatter estimate by one of: inputting the CT projection data into a neural network (paragraph [0061]) to generate the scatter estimate in projection space, wherein the reconstructing includes correcting the CT projection data using the scatter estimate in projection space to generate scatter-corrected CT projection data and reconstructing the scatter-corrected CT projection data to generate the scatter-corrected reconstructed CT image (paragraphs [0022-23, 0025, 0028, 0031, 0034, 0055, and 0061]); or inputting an uncorrected reconstructed CT image into a neural network to generate the scatter estimate in image space, wherein the reconstructing includes reconstructing the CT projection data to generate the uncorrected reconstructed CT image and correcting the uncorrected reconstructed CT image using the scatter estimate in image space to generate the scatter-corrected reconstructed CT image. 
However, Rui does not expressly teach wherein the correcting of the CT projection data includes correcting the CT projection data by subtracting the scatter estimate in projection space from the CT projection data to generate the scatter-corrected CT projection data. Osaki teaches wherein the correcting of the CT projection data includes correcting the CT projection data by subtracting the scatter estimate in projection space from the CT projection data to generate the scatter-corrected CT projection data (paragraph [0046] where “image processing apparatus 12 performs scattered-radiation correction by subtracting the scattered radiation estimated from magnitude of values of the target projection data or the adjacent projection data from the target projection data”).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to modify Rui’s reference to have scatter estimate in projection space subtracted from the CT data from Osaki’s reference. The suggestion/motivation for doing so would have been to generate/reconstruct CT image data based on a scan by using corrected projection data, as suggested by Osaki.
Further, one skilled in the art could have combined the elements as described above by known method with no change in their respective functions, and the combination would have yielded nothing more than predictable results. Therefore, it would have been obvious to combine Osaki with Rui to obtain the invention as specified in claim 1. 

With regard to claim 2, Rui discloses the limitations as recited in claim 1. Claim 2 has same limitation as claim 1.
With regard to claim 4, Rui discloses wherein: the neural network is configured by neural network training to transform simulated CT projection data to a simulated scatter estimate for which a value of a difference metric comparing the simulated scatter estimate to a simulated scatter projection data component of the simulated CT projection data is minimized by the training; wherein the simulated CT projection data is generated by Monte Carlo simulation of CT imaging including simulation of at least one scattering mechanism producing the simulated scatter projection data component of the simulated CT projection data (Rui discloses system in Figs. 2 and 3, Monte Carlo simulation at paragraph [0007, 0026, 0031, 0052 and 0055]. Rui discloses error function 62, the loss or error function 62 measures the difference between the network output (e.g., a convolution kernel or kernel parameter) and the training target. In certain implementations, the loss function may be a mean squared error (MSE) of the voxel-level values or partial-line-integral values and/or may account for differences involving other image features, such as image gradients or other image statistics.” Paragraphs [0032-0033]).
With regard to claims 5-7, because the independent claim (claim 1) recites the elements in the alternative, the claim is met if either element is shown in the prior art, even if the other is not taught.
With regard to claim 8, Rui discloses generating the CT projection data by basis function decomposition of acquired spectral or dual energy CT imaging data (paragraphs [0007, 0035]).
With regard to claim 10, Rui discloses displaying the scatter-corrected reconstructed CT image on a display device in operative communication with the electronic processor (display 142, Fig. 2, paragraph [0044-0045, 0048]).
With regard to claim 11, Rui discloses generating the CT projection data by performing a convolution- or deconvolution-based scatter correction on acquired CT projection data received from a CT imaging device (Figs. 7 and 10, paragraphs [0007, 0025-0026, 0032, 0052-0060).
With regard to claims 13 and 17, claims 13 and 17 are rejected same as claim 1 and the arguments similar to that presented above for claim 1 are equally applicable to claims 13 and 17. Rui discloses an imaging system seen in Figs. 2 and 3, Monte Carlo simulation at paragraph [0007, 0026, 0031, 0052 and 0055], processor 130 Fig. 2, neural network, Fig. 4, and all of the other limitations similar to claim 1 are not repeated herein, but incorporated by reference. Please note that Rui discloses error function 62, which is backpropagated to guide the network training. “The loss or error function 62 measures the difference between the network output (e.g., a convolution kernel or kernel parameter) and the training target. In certain implementations, the loss function may be a mean squared error (MSE) of the voxel-level values or partial-line-integral values and/or may account for differences involving other image features, such as image gradients or other image statistics.” Paragraphs [0032-0033].
With regard to claim 14, Rui discloses acquiring CT imaging data using a CT imaging device (paragraph [0039] and Fig. 2 for example, where image is acquired); reconstructing the CT imaging data to generate a scatter-corrected reconstructed CT image, wherein the reconstructing includes generating a scatter estimate for the CT imaging data by applying the optimized neural network to the CT imaging data or to an uncorrected reconstructed CT image generated from the CT imaging data (paragraphs [0021-0022, 0043, 0049, 0056, 0059]).
With regard to claim 15, Rui discloses the limitations as recited in claim 13. Claim 15 has same limitation as claim 13.
With regard to claim 16, because the independent claim (claim 13) recites the elements in the alternative, the claim is met if either element is shown in the prior art, even if the other is not taught.
With regard to claim 18, Rui discloses the limitations as recited in claim 17. Claim 18 has same limitation as claim 18, and not repeated herewith. 
With regard to claim 19, because the independent claim (claim 17) recites the elements in the alternative, the claim is met if either element is shown in the prior art, even if the other is not taught.
With regard to claim 21, Rui discloses wherein: the at least one neural network includes two or more neural networks each trained on different simulated imaging data generated by Monte Carlo simulation including simulation of imaging of human subjects of different anatomical dimensions or body weights (Figs. 6-8, paragraphs [0058- 0061]).  
With regard to claim 22, Rui discloses wherein: 72017P02301WOUSthe at least one neural network includes two or more neural networks each trained on different simulated imaging data generated by Monte Carlo simulation including simulation of scattering by different filters installable on the x-ray tube assembly (Figs. 6-8, paragraphs [0028, 0058- 0061]).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0330233 to Rui et al. (hereafter, “Rui”) in combination with US 2018/0070894 to Osaki, et al. (hereafter, “Osaki”), and further in view of US 2013/0343624 to Thibault et al. (hereafter, “Thibault”).
With regard to claim 9, Rui teaches the non-transitory storage medium of claim 8 (and claim 1) including acquired spectral or dual energy CY imaging data. However, Rui does not expressly teach the acquired spectral or dual energy CT imaging data produces the CT projection data as one of water projection data and iodine projection data. Thibault teaches the acquired spectral or dual energy CT imaging data produces the CT projection data as one of water projection data and iodine projection data (paragraphs [0005, 0036, 0051, 0059-0061]).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to modify Rui’s reference to have water/iodine data from Thibault’s reference. The suggestion/motivation for doing so would have been to reconstruct an image of material densities, x, from dual or multi-energetic sinogram measurements, y, representing the densities of two basis materials, as suggested by Thibault.
Further, one skilled in the art could have combined the elements as described above by known method with no change in their respective functions, and the combination would have yielded nothing more than predictable results. Therefore, it would have been obvious to combine Thibault with Rui to obtain the invention as specified in claim 9. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D. GORADIA whose telephone number is (571)272-8958. The examiner can normally be reached Monday-Thursday 8AM-6PM, Friday 8AM-12PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan S Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHEFALI D. GORADIA
Primary Examiner
Art Unit 2669



/SHEFALI D GORADIA/Primary Examiner, Art Unit 2669